UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

C. L. KING & ASSOCIATES, INC.,
                            Plaintiff,

       v.                                                       1:18-CV-785
                                                                (TJM/DJS)

THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY,

                           Defendant.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge



                                   DECISION & ORDER

       Plaintiff C.L. King & Associates, Inc. (“C.L. King”) alleges that Defendant The

Northwestern Mutual Life Insurance Company (“Northwestern”) received fraudulent

conveyances from William F. Nicklin at the expense of his creditors. As Nicklin’s creditor,

C.L. King seeks to recover payments Nicklin made to Northwestern, which had loaned him

money against life insurance policies. Defendant has filed a motion to dismiss Plaintiff’s

claims pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(b)(7). The parties

have briefed the issues and the Court has determined to decide the matter without oral

argument.

I.     BACKGROUND

       William F. Nicklin, not a party to this case, was a customer of C.L. King and

involved in “a trading strategy which relied heavily on the use of margin credit” that he

                                              1
obtained from Plaintiff. Plaintiff’s Amended Complaint (?Am. Compl.”), dkt. # 12, at ¶ 8.

As a result of this trading strategy, Nicklin’s account value decreased by over forty million

dollars between December 2011 and April 2012. Id. at ¶ 11. Because he had purchased

the securities in his account on margin with money borrowed from Plaintiff, Nicklin began

to receive “margin calls” from the New York Stock Exchange and Plaintiff. Id. at ¶¶ 12-16.

These calls required Nicklin to add more money or securities to his account to offset the

decreased value of the securities. Id. Between May 3 and May 15, 2012, Plaintiff sent

Nicklin a number of letters informing him of his obligation to add funds and warning of the

imminent liquidation of his account. Id. at ¶¶ 16, 18. Nicklin lacked the cash to m eet

these demands and failed to add to his account. Id. at ¶ 17. Af ter C. L. King liquidated

the securities in Nicklin’s account to satisfy his option contracts, a debt of $13,097,946.12

remained. Id. at ¶ 20. C.L. King demanded payment on the obligation. Id. at ¶ 21. On or

about August 9, 2012, after Nicklin failed to pay this amount, Plaintiff commenced

arbitration against him before the Financial Industry Regulatory Authority (“FINRA”). Id. at

¶ 22. Due to Nicklin’s alleged delaying tactics, the parties did not complete the FINRA

arbitration until November 26, 2016. Id. at ¶¶ 23-24. The arbitration panel awarded

Plaintiff the entire outstanding balance plus five percent annual interest from August 9,

2012 until paid in full. Id. at ¶ 24. On March 3, 2017, as the result of a special

proceeding, the Hon. Eileen Bransten of the Supreme Court of New York confirmed the

FINRA arbitration award. Id. at ¶¶ 25-26. The court entered judgment in the amount of

$16,227,099.28 on May 17, 2017, inclusive of interest. Id. at ¶ 27.

       Nicklin had five life insurance policies with Defendant Northwestern at the time he



                                              2
liquidated his account; his wife was the beneficiary. Id. at ¶ 28. Nicklin had taken out

“policy loans” against those insurance policies. Id. at ¶ 29. A p olicy loan, Plaintiff alleges,

does not create a debtor-creditor relationship between the policy holder and the life

insurance company because Nicklin had no obligation to pay those loans back. Id. at ¶

30. Or or about June 5, 2012, Nicklin allegedly contacted Northwestern through his

insurance agent “to identify the Policy Loans he should repay.” Id. at ¶ 31. Defendant

responded by advising Nicklin to make payments on three of his policies totaling $1.5

million. Id. at ¶ 32. On June 6, Nicklin instructed his bank to institute a w ire transfer in

that amount to Defendant “as soon as possible”; the bank complied on June 7. Id. at ¶¶

33-34. Between December 26, 2012 and March 18, 2013, while the FINRA arbitration

was pending, Nicklin made additional payments to Defendant totaling $853,000. Id. at ¶¶

35-36. Plaintiff contends that Nicklin made these transfers to prevent his creditor–C.L.

King–from recovering the loans Plaintiff made to Nicklin. Id. at ¶ 37. He made these

transfers, Plaintiff alleges, with full knowledge of his debt to C.L. King. Id. at ¶ 38. The

amended complaint further alleges that the policy loan repayments to Defendant were part

of “a systematic effort by Nicklin to try to evade” his credit obligations to Plaintiff. Id. at ¶

40. This ?scheme” involved transfers of other assets to family members, insurance

purchases, and payments to another creditor. 1 Id. at ¶¶ 40-52. On or about January 5,

2015, Nicklin’s advisory firm, NSB, sought Chapter 11 bankruptcy protection in the United

States Bankruptcy Court for the Southern District of New York. Id. at ¶ 53.


       1
       These transfers are the subject of separate litigation pending before the Supreme
Court of the State of New York, Albany County and the United States District Court for the
Northern District of New York. Am. Compl. at ¶¶ 42, 49, 51.

                                                 3
      Plaintiff filed a complaint in the Supreme Court of the State of New York, Albany

County on June 5, 2018. Plaintiff alleged that Nicklin’s payments to Defendant constituted

fraudulent conveyances in violation of New York law. Plaintiff’s State Court Complaint,

dkt. # 2. Defendant removed the case to this Court based on diversity of citizenship

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. Af ter Defendant filed a motion to

dismiss, Plaintiff filed the instant Amended Complaint. The Amended Complaint contains

five counts. Count I alleges a constructive fraudulent conveyance pursuant to New York

Debtor and Creditor Law § 273. Count II alleges a constructive fraudulent conveyance

pursuant to New York Debtor and Creditor Law § 273-a. Count III alleges a constructive

fraudulent conveyance pursuant to New York Debtor and Creditor Law § 274. Count IV

alleges an intentional fraudulent conveyance pursuant to New York Debtor and Creditor

Law § 276. Count V seeks attorneys fees and disbursements for intentional fraudulent

conveyance pursuant to N.Y. Debtor and Creditor Law § 276-a. Defendant has moved to

dismiss that Amended Complaint. See dkt. # 21.

II.   LEGAL STANDARD

      Defendant argues that Plaintiff’s Complaint fails to state a claim upon which relief

could be granted, even if all factual allegations were proved true. In addressing such

motions, the Court must accept “all factual allegations in the complaint as true, and draw[]

all reasonable inferences in the plaintiff’s favor.” Holmes v. Grubman, 568 F.3d 329, 335

(2d Cir. 2009). This tenet does not apply to legal conclusions. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Id. “To survive a motion to dismiss, a



                                             4
complaint must contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Id. (quoting Bell Atl. v. Twombly, 550 U.S. 544, 570 (2007)).

       Additionally, Plaintiff’s claims are all based on fraud.2 Federal Rule of Civil

Procedure 9(b) requires a party to ?state with particularity the circumstances constituting

fraud.” Fed. R. Civ. P. 9(b). ?Malice, intent, knowledge, and other conditions of a person’s

mind may be alleged generally.” Id. This pleading standard is a “heightened” one where

generalized allegations do not suffice. Spool v. World Child Int’l Adoption Agency, 20 F.3d

178, 184 (2d Cir. 2008). Even in those areas where particularity is not required, a court

“‘must not mistake the relaxation of Rule 9(b)’s specificity requirement regarding condition

of mind for a license to base claims of fraud on speculation and conclusory allegations[,] .

. . plaintiffs must allege facts that give rise to a strong inference of fraudulent intent.’”

Lerner v. Fleet Bank, N.A., 459 F.3d 273, 290 (2d Cir. 2006) (q uoting Acito v. IMCERA

Group, Inc., 47 F.3d 47, 52 (2d Cir. 1995)). A party may establish this “‘strong inference of

fraud . . . either by (a) alleging facts to show that defendants had both motive and

opportunity to commit fraud, or (b) by alleging facts that constitute strong circumstantial

evidence of conscious misbehavior or recklessness.’” Id. at 290-91 (quoting Shields v.

Citytrust Bancorp., Inc., 25 F.3d 1124, 1128 (2d Cir. 1994)).

       Defendant also argues that Plaintiff failed to join an indispensable party. Federal


       2
         Plaintiff argues that the Court should not hold its claims under DCL §§ 273, 273-a,
and 274 to the heightened pleading standard of Rule 9(b) because they do not include an
?intent to defraud” element. Plaintiff’s Memorandum in Opposition to the Motion to
Dismiss the Amended Complaint (?Pl.’s Mem. in Opp.”), dkt. # 24, at 7-8; see Paradigm
BioDevices, Inc. v. Viscogliosi Bros., 842 F. Supp 2d 661, 667 (S.D.N.Y. 2012). However,
the particularity requirement specifically applies to ?alleging fraud or mistake.” Fed. R. Civ.
P. 9(b). ?Intent” is listed as an example of a condition of the mind that a party may allege
generally, not as a limitation on the types of fraud to which the Rule applies. See id.

                                                 5
Rule of Civil Procedure 12(b)(7) allows for dismissal of a claim for failure to join a party

under Rule 19. Defendant argues that Plaintiffs failed to join Nicklin, a required party

under Rule 19(a)(1). When joinder of a required party is not feasible, ?the court must

determine whether, in equity and good conscience, the action should proceed am ong the

existing parties or should be dismissed.” FED. R. CIV. P. 19(b).

III.   DISCUSSION

       Defendant seeks dismissal on various grounds, which the Court will address in turn.

Defendant first argues that all of Plaintiff’s claims under the New York Debtor and Creditor

Law (“DCL”) should be dismissed because Plaintiff has not alleged that the transfers in

question were made without a lack of fair consideration. In addition to seeking dismissal

on this basis, Defendant also offers alternative grounds for why Plaintiff’s claims under

particular sections of the statute should be dismissed. The Court will first address the

general grounds Defendant offers and then address the other bases for dismissal in turn.

       A.     Lack of Fair Consideration

       To allege claims sufficiently under DCL §§ 273, 273-a, and 274, Plaintif f must

plausibly allege that the conveyances in question were made ?without fair consideration.”

New York law provides that fair consideration is given for property when in exchange ?as a

fair equivalent therefor, and in good faith, property is conveyed or an antecedent debt is

satisfied.” DCL § 272. Alternatively, fair consideration exists where property is ?received

in good faith to secure a present advance or antecedent debt in amount not

disproportionately small as compared with the value of the property.” Id.

       Defendant argues that Nicklin’s policy loan repayments do not qualify under this



                                               6
standard because they satisfied an antecedent debt that grew out of loans made against

insurance policies. Central to Defendant’s argument is the claim that Nicklin’s policy loans

were ?bona fide debt” he was obligated to repay. Id. at 7. Defendant primarily relies on

Black v. Comm’r of Internal Revenue, T.C. Memo 2014-27, 2014 Tax Ct. Memo LEXIS 28

(2014). Black considered policy loans similar to those at issue in this case. See Id. at *1.

The Tax Court found that the policy provisions were ?indicative of bona fide debt,” and

concluded that ?[f]or Federal income tax purposes, [the taxpayer’s] life insurance policy

loans were true loans.” Id. at *2. Defendant argues that Nicklin’s conveyances were

made to satisfy an existing debt obligation and therefore not constructively fraudulent as a

matter of law because he merely preferred one creditor over another. See, e.g., HBE

Leasing Corp. v. Frank, 48 F.3d 623, 634 (2d Cir. 1995) (?even the preferential repayment

of pre-existing debts to some creditors does not constitute a fraudulent conveyance”).

      Plaintiff maintains that the policy loans were not ?true loans” and Nicklin’s payments

therefore did not satisfy an antecedent debt. Nicklin borrowed against the future proceeds

of the policies; any balance due would be subtracted from the value of the policy that the

insurer paid out. Courts have found that such an arrangement is not the equivalent of a

loan.3 ?Money borrowed from an insurance company upon the policy does not create a


      3
       The distinction between policy loans and other loans comes clear in the estate
context:

      Ordinarily, a loan from a bank creates a debt for which the borrower is personally
      liable, and upon his death, the debt becom es an obligation of his estate (Matter of
      Stafford, 278 App. Div. 612; Matter of O’Meara, 193 Misc. 790). If specific property
      has been pledged as collateral security, the bank can satisfy its claim from the
      collateral pledged or make claim directly against the estate (Matter of Jones, 81
      N.Y.S. 2d 386; Matter of Reinhold, 68 N.Y.S. 2d 347). If the estate’s obligation is
      discharged by resort to the proceeds of insurance policies held as collateral, the

                                              7
debtor and creditor relationship.” Schwartz v. Seldon, 153 F.2d 334, 335 n.3 (2d Cir.

1945). ?The so-called liability of the policy holder never exists as a personal liability, it

never is a debt, but is merely a deduction in account from the sum that the [insurer]

ultimately must pay.” Bd. of Assessors of the Par. of Orleans v. N.Y. Life Ins. Co., 216

U.S. 517, 522 (1910); see also W agner v. Thieriot, 197 N.Y.S. 560, 564 (App. Div. 1922)

(policy holder does not ?stand[] in the same relation to the insurance company as an

ordinary debtor.”). Payments made on a policy loan do not reduce a debt; they restore

value to the policy that the insurance company ultimately pays out. If the debtor does not

pay or fails to repay all of the money borrowed before the policy is paid, his beneficiaries

receive less of the policy proceeds. They do not have an obligation to repay the funds

from the estate.

       Using this understanding, Nicklin’s policy loans were not debt obligations and the


       beneficiaries of such polices, by operation of general equitable principles, are
       subrogated to the bank’s claim against the estate, and are presumptively entitled to
       reimbursement for the diminished proceeds (Friedlander v. Scheer, 1 Misc. 2d 899,
       affd. 281 App. Div. 808; Matter of Stafford, 287 App. Div. 612; supra; Matter of
       Cummins, 200 Misc. 467).

       The only exception to this general rule is where the decedent has clearly
       manifested a specific intention to have the debt satisfied solely from the security,
       freeing his estate from any obligation to repay the loan. Thus, when an insurance
       company lends money on its policies, paragraph (g) of subsection 1 of section 155
       of the Insurance Law specifies that the policy shall be the “sole security” for
       advances thereon by the insurer, so that the insurance company may not look to
       the general assets of the estate, and the beneficiary has no right of subrogation
       (Wager v. Thieriot, 203 App. Div. 757, affd. 236 N.Y. 588; Matter of Hayes, 252
       N.Y. 148. When the loan is from a bank, however, the bank is not so restricted, for
       it takes the policies as “collateral security”, and, as pointed out in Chamberlin v.
       First Trust & Deposit Co. (172 Misc. 472, 475), collateral security means security
       additional to, rather than in lieu of, the personal obligation of the borrower.

Walzer v. Walzer, 1 A.D. 2d 482, 483-84 (1 st Dept. 1956) (emphasis in original).

                                                8
payments he made did not satisfy an antecedent debt. 4 While Black sets forth what

appears to be a bright-line rule, it must be read in context. The Tax Court addressed

whether the policy loan interest qualified as taxable income when the loan was satisfied by

the proceeds of the policy. See Black, 107 T.C.M. (CCH) 1147 at *3. For tax purposes,

because the returns on the policy had not yet been taxed, the loans were treated as ?true

loans.” Id. at *4. The Tax Court treated them as such because ?[a] contrary result would

permit policy proceeds . . . to escape tax altogether.” Id. (quoting Atwood v. Comm’r of

Internal Revenue, 77 T.C.M. (CCH) 1476 at *2). On the other hand, Schwartz, which

addressed claims that a debtor had repaid policy loans “while he was insolvent and with

intent to defraud creditors,” found that “[m]oney borrowed from an insurance company

upon the policy does not credit a debtor and creditor relationship. T he so-called ‘loan’ is

really an ‘advancement’ and merely reduces the amount he company must ultimately pay.”

Schwartz, 153 F.2d 334, 335 and n.3.

       Plaintiff has alleged with particularity that Nicklin made the policy loan payments

without fair consideration. The Amended Complaint alleges that Nicklin had no obligation



       4
          Defendant argues in its reply memorandum that, even if the policy loans are not
?true loans,” there was no fraudulent conveyance because Northwestern did not exercise
?dominion or control” over the assets conveyed. See Defendant’s Memorandum in Reply,
dkt. # 25-4, at 5-7. This argument primarily relies on Brown Publishing Co. v. AXA
Equitable Life Ins. Co., 519 B.R. 13 (E.D.N.Y. 2014), for the proposition that Northwestern
was not a ?transferee.” However, that case concerned the application of 11 U.S.C. § 550.
Section 550 of the bankruptcy code allows recovery of fraudulent conveyances from an
?initial transferee.” In contrast, New York’s DCL deals specifically with ?conveyances”
regardless of the recipient. ?Transferee,” as used in the DCL, merely refers to the
recipient of a conveyance. The DCL does not distinguish between ?initial” or other
transferees. See N.Y. Debt. & Cred. Law § 276-a. Furthermore, the DCL allows a creditor
to seek relief from ?any person except a purchaser for fair consideration without
knowledge of the fraud.” Id. at § 278.

                                              9
to make the payments he made because policy loans do not create a debtor-creditor

relationship. Am. Compl. at ¶ 30. In the absence of this obligation, no antecedent debt

was satisfied by the conveyances. Additionally, Plaintiff alleges that Nicklin sought

Defendant’s advice on how best to protect his assets from Plaintiff, his creditor, as part of

a ?scheme” to avoid his debt obligation. Id. at ¶¶ 31-32, 40. This allegation, accepted as

true, shows a lack of good faith. Good faith is a requirement of fair consideration under

DCL § 272. Courts may find a lack of good faith where one knows that the conveyance

?will hinder, delay, or defraud others” or when it is made ?as part of a series of transactions

evidently devised to protect his assets from attachment.” Chen v. New Trend Apparel,

Inc., 8 F.Supp.3d 406, 448 (S.D.N.Y. 2014). Defendant’s argument that there was fair

consideration because Nicklin’s ?indebtedness [was] reduced on a dollar for dollar basis”

fails to rebut Plaintiff’s allegations that both parties to the conveyances lacked good faith.

The good faith of both the transferor and transferee is ?an indispensable condition in the

definition of fair consideration.” Stout St. Fund I, L.P. v. Halifax Group, LLC, 48 N.Y.S.

438, 443 (App. Div. 2017) (quoting Julien J. Studley, Inc. v. Lefrak, 412 N.Y.S.2d 901, 905

(App. Div. 1979)).

       The Court finds that Plaintiff has plausibly alleged a lack of good faith in the policy

loan transactions. The Court will deny the motion on these grounds.

       B.     Count 1

       Defendant next argues that Plaintiff’s claim in Count 1 brought pursuant to Section

273 of the DCL should be dismissed because Plaintiff has not alleged Micklin’s insolvency

at the time of transfer. Section 273 of the DCL provides that conveyances made without

fair consideration ?by a person who is or will be thereby rendered insolvent [are] fraudulent

                                              10
as to creditors without regard to his actual intent.” DCL § 273. As addressed above, the

Court finds that Plaintiff has plausibly alleged that Nicklin did not make the payments to

Defendant for fair consideration.

       The only other element of Section 273 relevant to this motion is Nicklin’s insolvency

at the time of the conveyances. ?A person is insolvent when the present fair salable value

of his assets is less than the amount that will be required to pay his probable liability on his

existing debts as they become absolute and matured.” DCL § 271. Some courts have

held that ?when a transfer has been made for no consideration, the courts recognize a

rebuttable presumption of insolvency and fraudulent transfer, and the burden then shifts to

the transferee to overcome that presumption.” Chen, 8 F.Supp.3d at 445; see also

Battlefield Freedom Wash, LLC v. Song Yan Zhuo, 51 N.Y.S.3d 527, 529-30 (App. Div.

2017) (applying the presumption of insolvency to transfers made without fair

consideration). However, the Second Circuit has expressed skepticism towards this

presumption and declined to give it dispositive weight. See U.S. v. Watts, 786 F.3d 152,

165 (2d Cir. 2015).

       Plaintiff plausibly alleges Nicklin’s insolvency and the Court need not apply the

presumption of insolvency. Plaintiff alleges that ?Nicklin knew that he did not have

sufficient assets to satisfy” the margin calls on his account with C.L. King. Am. Compl. at

¶ 17. In a fraud case, a plaintiff may allege “facts peculiarly within the opposing party’s

knowledge” on information and belief, but such “allegations must be accompanied by a

statement of facts upon which the belief is founded.” Stern v. Leucadia Nat’l Corp., 844

F.2d 997, 1003 (2d Cir. 1988). Moreover, the Rule permits a party to plead “‘malice,

intent, knowledge, and other condition of mind’ . . . ‘generally’,” as “it would be unworkable

                                              11
and unfair to require great specificity in pleading scienter, since ‘a plaintiff cannot be

expected to plead a defendant’s actual state of mind.’” Id. at 1004 (quoting FED. R. CIV. P.

9(b); Connecticut Nat’l Bank v. Fluor Corp., 808 F.2d at 957, 962 (2d Cir. 1987)). Nicklin’s

alleged actions around the time his C.L. King account was subject to margin calls are

factual allegations supporting the inference that he could not satisfy his obligations to

Plaintiff. In December 2011, when ?his trading strategy began to fail,” Nicklin allegedly

placed 90% of his interest in a newly formed LLC into a grantor-retained annuity trust

(?GRAT”) and transferred more than $6 million in securities to the LLC. Amend. Complt.

at ¶¶ 41-42. Plaintiff alleges other transfers of real property and funds to a trust in his

wife’s name. Id. at ¶¶ 45-49. These assets, placed by Nicklin ?beyond the reach of his

creditors” in trusts, were no longer available to satisfy the margin calls. Plaintiff also

alleges that Nicklin discussed his insolvency with an investment customer after the

liquidation of his C.L. King account, relating that:

       I put my private equity holdings in the name of Riverlife Investments and that
       found its way into GRATS. . . . Everything that was not in my C L King
       portfolio went into Riverlife/GRATS except [shares in an LLC], and some raw
       land and a 40 acre produce farm . . . [Other investments] all ended up in the
       GRATS too. Thus I do not own them.

Id. at ¶ 44 (brackets in original). It is immaterial for the purposes of Plaintiff’s claim under

DCL § 273 whether Nicklin, as Plaintiff alleges, placed his assets in GRATS for the

purpose of evading his obligations to C.L. King. As they were no longer available to

satisfy his debts to Plaintiff, he was insolvent when he made the conveyances to

Northwestern in June 2012, December 2012, and March 2013. The Court will therefore

deny the motion in this respect.

       C.     Count 2

                                               12
       Defendant next contends that Plaintiff’s claims in Count 2, which allege a

violation of Section 273-a of the DCL, should be dismissed. That statute provides:

       Every conveyance made without fair consideration when the person making
       it is a defendant in an action for money damages or a judgment in such an
       action has been docketed against him, is fraudulent as to the plaintiff in that
       action without regard to the actual intent of the defendant if, after final
       judgment for the plaintiff, the defendant fails to satisfy the judgment.

DCL § 273-a. “To prevail under” this statute, a plaintiff must “demonstrate that” the

person conveying the property “was a defendant in an action for money damages

(or had a judgment docketed against [it]) at the time of the underlying conveyance,

that the resulting judgments remained unsatisfied and that the underlying

conveyances were made without fair consideration[.]” Murin v. Estate of Schwalen,

31 A.D.3d 1031, 1035 (3 rd Dept. 2006).

       Plaintiff has plausibly alleged these elements. As addressed above, Nicklin

allegedly made the conveyances to Northwestern without receiving fair

consideration; he had no debt to the insurer that he had to repay . Plaintiff alleges,

and Defendant does not dispute, that Nicklin was a defendant in the FINRA

arbitration after August 9, 2012. Am. Compl. at ¶¶ 22, 61. C.L. King was the

plaintiff in the arbitration. Id. The Hon. Eileen Bransten, in the Supreme Court of

the State of New York, confirmed the arbitration and entered judgment against

Nicklin on May 17 or 19, 2017. Id. at ¶¶ 25-27, 62. Plaintif f also alleges that

Nicklin has failed to satisfy this judgment. Id. at ¶ 62.

       Plaintiff has alleged with particularity that the five transfers made on




                                               13
December 26, 2012 and March 18, 2013 were fraudulent as to C.L. King.5 Plaintiff

also alleges that Micklin made these transfers after Plaintiff commenced the FINRA

arbitration. Further, Plaintiff alleges that Defendant has not satisfied the judgment.

As Plaintiff has plausibly alleged that there was no fair consideration, that the

transfers were fraudulent as to Plaintiff, and that Plaintiff here was the plaintiff in

the FINRA action, Plaintiff has alleged with sufficient particularity a fraudulent

transfer as described in § 273-a. The Court has already rejected Defendant’s

argument that Plaintiff has failed to allege a lack of fair consideration. Defendant

argues that the ?initial” payments on June 7, 2012 cannot be the subject of a § 273-

a claim because Nicklin made them before the FINRA arbitration began. Id.

Defendant is correct, however the Amended Complaint specifically seeks to avoid

only the ?Subsequent Transfers” under § 273-a. Am. Compl. at ¶ 63. The Court

will therefore deny the motion in this respect as well.

       D.     Count 3

       Defendant also seeks dismissal of Plaintiff’s third count, which alleges a

violation of DCL § 274. Section 274 is similar to § 273 in that it declares

conveyances made without fair consideration fraudulent as to creditors. N.Y. Debt.

& Cred. Law § 274. However, instead of insolvent transferors, § 274 prohibits such

conveyances ?when the person making [the conveyance] is engaged or is about to

engage in a business or transaction for which the property remaining in his hands



       5
       These transfers, termed the ?Subsequent Transfers” in the Amended Complaint,
were payments on the policy loans in addition to the initial June 7, 2012 payment of
$1,500,000. Am. Compl. at ¶ 35. The ?Subsequent Transfers” totaled $853,000. Id.

                                               14
after the conveyance is an unreasonably small capital.” Id. Under this statute, “[a]

transfer is a constructive fraudulent conveyance if it is made without fair

consideration and . . . the transferor will be left with unreasonably small capital.”

MFS/Sun Life Trust-High Yield Series v. Van Dusen Airport Servs. Co., 101

F.Supp. 913, 936 (S.D.N.Y. 1995)

       Defendant’s argument here rests primarily on an assertion that “Plaintiff fails

to allege that the money used to repay the loans . . . w[as] related in any form or

fashion to a business engagement.” However, the Debtor and Creditor law does

not focus on the specific source of the funds used to repay the loans. Plaintiff

alleges that Nicklin engaged in the business of investing in securities for his own

personal account. Am. Compl. at ¶ 9. He was also the principal and registered

investment advisor of NSB Advisors, LLC (“NSB”). Id. at ¶ 10. Nicklin’s alleged

contact with a customer regarding his insolvency suggests he was still actively

engaged in this business with his customers around the time of the transfers at

issue. See id. at ¶ 44. Furthermore, the numerous other alleged transfers in

Nicklin’s “scheme” indicate he was at least still engaged in business on his own and

his wife’s behalf. The allegations are sufficiently specific to identify the relation

between the business and the transactions. Plaintif f’s allegations satisfy this

element.

       Plaintiff must also allege that the conveyances left Nicklin with

“unreasonably small capital” for his business. “The DCL does not define

‘unreasonably small capital,’ but it has been construed to mean ‘a financial

condition short of equitable insolvency[,]’ where one ‘is technically solvent but

                                               15
doomed to fail.’” In re Chin, 492 B.R. 117, 129 (E.D.N.Y. 2013) (quoting MFS/Sun

Life Trust-High Yield Series, 910 F.Supp. at 944). As explained above, Plaintiff

plausibly alleges Nicklin’s insolvency at the time the transfers were made. If having

“unreasonably small capital” is a condition short of insolvency, it follows that one

who is insolvent necessarily has unreasonably small capital to carry on the

business he is engaged in. See ABN AMRO Bank, N.V. v. MBIA Inc., 17 N.Y.3d

208, 228 (2011) (holding that allegations of insolvency support a cause of action

under DCL § 274). The Court will therefore deny the motion in this respect as well.

       E.     Count 4

       Plaintiff next seeks dismissal of Count 4, which alleges violation of DCL §

276. To state a claim under this statute, a plaintiff must plead with particularity

?actual intent, as distinguished from intent presumed in law, to hinder, delay, or

defraud either present or future creditors.” N.Y. Debt. & Cred. Law § 276. A

plaintiff may rely on ?badges of fraud” indicative of such intent in making such a

claim. In re Sharp Intern. Corp., 403 F.3d 43, 56 (2d Cir. 2005). Badg es of fraud

include inadequate consideration for the conveyance, the transferor’s insolvency as

a result, and suspicious timing or ?existence of a pattern after the debt had been

incurred.” Donald Dean & Sons, Inc. v. Xonitex Systems Corp., 656 F.Supp.2d

314, 328 (N.D.N.Y. 2009) (quoting Royal Palm Senior Investors, LLC v. Carbon

Capital II, Inc., 2009 WL 1941862 at *6 (S.D.N.Y. 2009)).

       Defendant argues that Plaintiff failed to allege the ?badges of fraud”

necessary to state a claim under § 276. As addressed above, however, Plaintiff

has adequately alleged that Nicklin made the conveyances were made for

                                              16
inadequate consideration while he was insolvent. While insolvency is not an

element of § 276, a transfer resulting in insolvency is a badge of fraud. Plaintiff

alleges that ?Nicklin knew that he did not have sufficient assets to satisfy” the

margin calls from C.L. King in May 2012, prior to the conveyances at issue. Am.

Compl. at ¶ 17. While this suggests that Nicklin was already insolvent at the time

he made the transfers, that claim also contains a reasonable inference that Nicklin

became insolvent as a result of his entire ?scheme to evade creditors” that included

those payments to Defendant. Id. at ¶¶ 39-40. Furthermore, this ?scheme,” as

alleged, displays the existence of a pattern after the debt had been incurred.

Plaintiff alleges that, beginning in 2011 when his trading strategy began to fail,

Nicklin began attempting to evade his debt obligations to C.L. King. Id. at ¶ 41. A

pattern of moving his assets outside of Plaintiff’s reach is evident from the

numerous other transfers alleged between December 2011 and June 2012. See

Id. at ¶¶ 40-52.

       The suspicious timing of the conveyances is also a badge of fraud. Nicklin

initiated the $1.5 million June 7, 2012 transfer less than one month after Plaintiff

informed him that C.L. King would liquidate his account. Id. at ¶¶ 18, 33. During

that same month, Plaintiff alleges Nicklin transferred land and money to his wife in

addition to ?numerous other asset transfers to his family members and to other

individuals” for the same purpose of evading his debt obligations. Id. at ¶¶ 45-52.

Plaintiff has adequately alleged the existence of ?badges of fraud” sufficient to

show Nicklin’s actual intent to, if not defraud his creditors, hinder or delay the

collection of his debt obligation to them. The Court will therefore deny the motion in

                                              17
this respect.

       F.       Count 5

       Defendant seeks to dismiss Count 5 of the Amended Complaint. Plaintiff

brings this cause of action pursuant to DCL § 276-a, which provides for the

plaintiff’s recovery of reasonable attorneys fees in a successful fraudulent

conveyance action. N.Y. Debt. & Cred. Law § 276-a. Section 276-a requires the

conveyance ?to have been made by the debtor and received by the transferee with

actual intent . . . to hinder, delay, defraud . . . creditors.” Id. As addressed above,

Plaintiff has adequately alleged Nicklin’s actual intent to hinder, delay, or defraud

C.L. King by making the challenged conveyances to Defendant. To recover

attorneys fees, however, Plaintiff must also demonstrate such intent on the part of

the transferee, Northwestern.

       Northwestern’s involvement in Nicklin’s ?scheme” to avoid his debt obligation

to Plaintiff began on or about June 5, 2012 when Nicklin requested his insurance

agent identify the policy loans he ?should repay.” Am. Compl. at ¶ 31. Plaintiff

alleges that at this time ?Nicklin was aware that he owed C.L. King at least

$13,097,946.12" and ?made this request as part of an effort to determine how best

to protect his assets from his creditor.” Id. Plaintiff fails, however, to plead with

particularity that Defendant offered its advice with actual intent to hinder, delay, or

defraud C.L. King. The conclusory allegation that Defendant ?advis[ed] Nicklin how

to most effectively benefit Defendant and himself while preventing C.L. King from

reaching his assets,” does not meet the heightened pleading standard of Rule 9(b).

Id. at ¶ 39.

                                               18
        The ?badges of fraud” that suggest Nicklin’s actual intent do not apply

equally to Defendant. Plaintiff does not allege any facts that suggest Northwestern

was aware of Nicklin’s insolvency or his outstanding debt to Plaintiff. Instead,

Plaintiff apparently relies on the suspicious timing of the request, shortly after the

liquidation of Nicklin’s C.L. King account, as an indication of intent. See Id. at ¶ 31.

Without knowledge of that debt obligation, however, the ?suspicious timing” badge

of fraud cannot apply. There is nothing inherently suspicious about an insurance

client requesting advice on the repayment of policy loans. Defendant contends that

?the [p]olicy [l]oan carries and accrues an annual percentage rate of interest that

may be capitalized upon the principal outstanding policy debt.” The holder of a

policy loan, therefore, might seek advice on the order in which to repay his loans to

minimize interest payments. Further, Plaintiff does not allege that Defendant was

involved in any other aspect of Nicklin’s ?scheme” or had any knowledge of the

alleged plan. As such, the ?existence of a pattern” badge of fraud is likewise

inapplicable. The numerous other conveyances alleged as part of Nicklin’s

?scheme” also suggest a lack of involvement by Defendant. Plaintiff does not

allege Northwestern advised Nicklin on any of the other aspects of his ?scheme”

nor do the alleged facts suggest the company gave any such advice. See id. ¶¶

40-52. The Court will therefore grant the motion in this respect without prejudice to

repleading because Plaintiff may be able to allege additional facts supporting

?badges of fraud” indicative of Defendant’s actual intent to defraud, hinder, or delay

C.L. King by advising Nicklin on the repayment of his policy loans.

              G.     Other Issues Raised by Defendant

                                              19
       Defendant offers several additional arguments for dismissing Plaintiff’s

claims, which the Court will address in turn.

              i.     Proceeds and Avails Exemption Under Insurance Law §
                     3212(b)

       Defendant also argues that Plaintiff cannot recover any of the funds from the

insurance polices because that remedy is not available under New York law.

Defendant cites New York insurance law to argue that, absent actual intent to

defraud under the DCL, the ?proceeds and avails” of Nicklin’s life insurance policy

are exempt from creditors. New York law provides that ?[i]f a policy of insurance

has been or shall be effected by any person on his own life in favor of a third

person beneficiary . . . such third person shall be entitled to the proceeds and av ails

of such policy as against the creditors . . . of the person effecting the insurance.”

N.Y. Ins. Law § 3212(b)(1). “Under New York law,” then, “a creditor may collect

from life insurance proceeds only ‘the amount of premiums or other consideration

paid with actual intent to defraud creditors as provided in” the DCL “together with

interest on such amount.” U.S. v. Bushlow, 832 F.Supp. 574, 584 (E.D.N.Y. 1993).

Thus, without “actual fraud life insurance proceeds are exempt from collection, and

proof of constructive fraud is insufficient for a creditor to overcome the exception.”

Id.

       The Court will deny the motion in this respect as well. Plaintiff has here, as

explained above, alleged actual fraud. Section 3212(b) only protects the proceeds

and avails of an insurance policy when there is no actual intent to defraud. See NY

Ins. § 3212(e)(1) (“Every assignment or change of beneficiary or other transfer is


                                                20
valid, except in cases of transfer with actual intent to hinder, delay or defraud

creditors, as defined in article ten of the debtor and creditor law. In such cases

creditors shall have all the remedies provided by such article ten.”). As Plaintiff

here has sufficiently alleged actual intent to hinder, delay or defraud, this section of

the insurance law provides Defendant no protection. The Court will deny the

motion in this respect as well.

              ii.    Absence of Extrinsic Fraud

       Defendant also seeks dismissal of the Amended Complaint due to Plaintiff’s

failure to allege evidence of ?extrinsic fraud.” Defendant argues that a plaintiff must

allege some sort of fraud outside of the repayment of policy loans to allege a

fraudulent conveyance in this action. In Schwartz, the court refused to make a

finding of actual intent to defraud6 ?in the absence of evidence of extrinsic fraud.”

Schwartz, 153 F.2d at 337; see Forsberg v. Security State Bank, 15 F.2d 499, 502

(8th Cir. 1926) (?there must appear in evidence some facts or circumstances which

are extrinsic to the mere facts of [conversion] of nonexempt assets into exempt and

which are indicative of such fraudulent purpose”).

       As explained above, Plaintiff’s Amended Complaint alleges conduct

involving more than the mere transfer of funds related to the insurance policies in

alleging fraud. Plaintiff alleges that the transfers served not simply the purpose of

repaying the insurance policies and protecting the interests of the policy



       6
        As the extrinsic fraud requirement only applies to actual intent, this argument is
inapplicable to Plaintiff’s claims of constructive fraudulent transactions relying on DCL §§
273, 273-a, and 274.

                                              21
beneficiaries, but also served another purpose–avoiding Nicklin’s creditors. The

Court has pointed to alleged ?badges of fraud” indicative of Nicklin’s actual intent to

prevent Plaintiff from recovering the debt he owed. Among the badges of fraud that

the Court relies on in making its decision are the suspicious timing of the

transactions and the existence of a pattern after the debt had been incurred.

Plaintiff’s allegations of a ?scheme to evade creditors” indicate an overall fraudulent

purpose. These allegations include Nicklin’s formation of entities used to shield his

assets from Plaintiff, referenced by name, and approximate dates and amounts of

the other conveyances that Plaintiff contends were a part of this scheme. See Am.

Compl. at ¶¶ 40-52. These other acts, as part of Nicklin’s alleged scheme, indicate

his actual intent to hinder, delay, or defraud Plaintiff by the conveyances at issue in

this case. A number of the other transfers are subject to litigation in other courts,

see id. at ¶¶ 42, 49, 51, and Plaintif f need not allege these instances of fraud with

the particularity required of the conveyances challenged in this Court. Plaintiff has

adequately alleged the existence of extrinsic fraud required for the Court to find

Nicklin acted with actual intent to hinder, delay, or defraud C.L. King. The Court will

deny the motion in this respect.

              iii.   Money Judgment

       Defendant next contends that Plaintiff is not entitled to money damages in

this matter. The usual remedy in fraudulent conveyance cases, Defendant argues,

is limited to rescission7 and setting aside of the conveyance. Plaintiff has not


      7
        Rescissory damages are “[d]amages contemplated to restore a plaintiff to the
position occupied before the defendant’s wrongful acts.” Bryan A. Garner, ed., B LACK’S

                                              22
alleged any condition that would permit the Court to vary this rule, Defendant

argues, and the relief that Plaintiff seeks is therefore unavailable. Plaintiff responds

that the Amended Complaint seeks either to set aside the payment Nicklin made to

Northwestern, or a money judgment. Indeed, Plaintiff argues, the remedy sought

here amounts to rescission. The funds should be returned to C.L. King, Plaintiff

argues, because doing otherwise would permit Nicklin to continue his fraud by

other means. Defendant responds by agreeing that Plaintiff could be entitled to the

remedy of rescission if Plaintiff proves a fraudulent conveyance. Defendant

argues, however, that the facts alleged in this case do not indicate that

Northwestern disposed of Nicklin’s assets and Plaintiff’s remedy is therefore limited

to rescission.

       “The statutory remedies available for the conveyance of property to remove

it from the reach of a potential judgment creditor are limited to placing the parties in

status quo ante.” Blakeslee v. Rabinor, 182 A.D.2d 390, 392 (1 st Dept. 1992). “As

a general rule, the relief to which a defrauded creditor is entitled in an action to set

aside a fraudulent conveyance is limited to setting aside the conveyance of the

property which would have been available to satisfy the judgment had there been

no conveyance.” Joslin v. Lopez, 309 A.D.2d 837, 839 (2d Dept. 2003). “A m oney

judgment against the transferee may also be an available form of substitute relief

where the transferee has disposed of the wrongfully conveyed property in some

manner which makes it impossible to return.” Id. “A personal judgment against the



LAW DICTIONARY (8th Ed., 2004)

                                               23
transferee of a fraudulent conveyance may be obtained where the transferee has

made it impossible to return the property to the creditor by, for example, disposing

of wrongfully conveyed property or depreciating it.” Federal Deposit Ins. Corp. v.

Heilbrun, 167 A.D.2d 294, 294-295 (1 st Dept. 1990).

        The Court will deny the motion with leave to renew at an appropriate time in

this matter. As explained above, Plaintiff has stated claims for fraudulent

conveyance on various bases. The normal remedy for a fraudulent conveyance is

return of the property so conveyed and restoration of the parties to the position they

were in before that act of fraud. Still, changes in the status of the property or other

particular circumstances may make such rescission impossible. Under such

circumstances, a money judgment may be in order. The Court will wait for the

evidence to be collected before dismissing particular remedies.

        H.    Non-joinder of Nicklin

        Defendant also argues that the Court should dismiss Plaintiff’s complaint under

Federal Rule of Civil Procedure 12(b)(7) for failure to name an indispensable party. The

Federal Rules of Civil Procedure require dismissal of an action when a plaintiff fails to

name such a party. See FED. R. CIV. P. 19. ?Fed.R.Civ.P. 19 sets forth a two-step test for

determining whether the court must dismiss an action for failure to join an indispensable

party. First, the court must determine whether an absent party belongs in the suit, i.e.,

whether the party qualifies as a <necessary’ party under Rule 19(a).” Viacom Intern., Inc.

v. Kearney, 212 F.3d 721, 724 (2d Cir. 2000). A person is a req uired or necessary party

when:

        (A) in that person's absence, the court cannot accord com plete relief among

                                              24
       existing parties or (B) that person claims an interest relating to the subject of
       the action and is so situated that disposing of the action in the person's
       absence may (i) as a practical matter impair or impede the person's ability to
       protect the interest or (ii) leave an existing party subject to a substantial risk
       of incurring double, multiple, or otherwise inconsistent obligations because
       of the interest.

FED. R. CIV. P. 19(a). If a party is necessary, but joinder is not feasible, ?the court

must determine whether, in equity and good conscience, the action should proceed

among the existing parties or should be dismissed.” Fed. R. Civ. P. 19(b).8 In

other words, the Court must dismiss the action if the party not joined is

?indispensable.” Viacom Intern., 212 F.3d at 725. Rule 19(b) sets out four factors

for the Court to consider:

       (1) the extent to which a judgment rendered in the person's absence might
       prejudice [the necessary party] or the existing parties; (2) the extent to which
       any prejudice could be lessened or avoided by (A) protective provisions in
       the judgment; (B) shaping the relief; or (C) other measures; (3) whether a
       judgment rendered in the person's absence would be adequate; and (4)
       whether the plaintiff would have an adequate remedy if the action were
       dismissed for nonjoinder.

FED. R. CIV. P. 19(b). In making this determination, the Court should take a flexible

approach: ?a mechanical determination of who is an indispensable party is clearly

inappropriate.” Prescription Plan Services Corp. v. Franco, 552 F.2d 493, 496 (2d

Cir. 1977). Rule 19(b) ?does not require that every factor support the district court’s

determination.” Universal Reinsurance Co., Ltd. v. St. Paul Fire and Marine Ins.


       8
          Plaintiff argues that, because Nicklin’s joinder would deprive the Court of subject-
matter jurisdiction, he ?need not be joined under Rule 19(a) and no f urther inquiry is
required.” Pl.’s Mem. in Opp. at 23. This argument conflates two steps of the Rule 19
analysis. The Court must first determine whether Nicklin is a necessary party. Whether
his joinder would deprive the Court of subject-matter jurisdiction is only relevant to the
feasibility of joinder, not Nicklin’s necessity as a party.

                                               25
Co., 312 F.3d 82, 88-89 (2d Cir. 2002). It f ollows that, ?very few cases should be

terminated due to the absence of nondiverse parties unless there has been a

reasoned determination that their nonjoinder makes just resolution of the action

impossible.” Jaser v. New York Property Ins. Underwriting Ass’n, 815 F.2d 240,

242 (2d Cir. 1987).

       The Court finds that Nicklin is not a “necessary” party to this action.

Defendant argues that Nicklin will be prejudiced by Plaintiff’s attempt to attach the

“proceeds and avails” of his insurance policy. This argument is an extension of the

argument that the money Plaintiff seeks to recover is protected by New York

Insurance Law. The Court has rejected that argument. It is possible to accord

complete relief in Nicklin’s absence. Nicklin may claim an interest in the policies

themselves, but his ability to protect that interest is not practically impaired or

impeded by the disposition of this case in his absence.

       Even if Nickin were “necessary,” it does not follow that he is an

“indispensable” party. If necessary, joinder would not be feasible because both

Nickin and Plaintiff are citizens of New York and, therefore, joinder would destroy

diversity. However, dismissal for nonjoinder of a nondiverse party should be

avoided unless just resolution of the action is otherwise impossible. Defendant and

Northwestern both have identical interests in the outcome of this action. Both seek

the conveyances to be left alone and it is not clear what additional arguments

Nicklin himself could make. The money Plaintiff seeks to recover is no longer in

Nicklin’s possession and (accepting the allegations of insolvency as true) would be

extremely difficult to recover from him in any event. Additionally, this case is only in

                                               26
federal court due to Defendant’s choice to remove it from state court. While not

determinative, choosing to remove the case to federal court and then seeking

dismissal on these grounds does not weigh in Defendant’s favor. The Court will

therefore deny the motion in this respect.

IV.    CONCLUSION

       For the reasons stated above, the Court will grant Defendant’s motion to

dismiss in part and deny the motion in part, as follows:

       1.        The motion is hereby GRANTED WITH LEAVE TO REPLEAD with

                 respect to Plaintiff’s claim for attorney’s fees under DCL § 276-a.

       2.        The motion is hereby DENIED in all other respects.

Should Plaintiff choose to replead the cause of action dismissed without prejudice,

Plaintiff should file an Amended Complaint within twenty-one (21) days of the date

of this Order.

IT IS SO ORDERED.




Dated: July 3, 2019




                                                27
